Citation Nr: 0904946	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he is entitled to (1) 
automobile and adaptive equipment, or adaptive equipment 
only; and (2) specially adapted housing or a special home 
adaptation grant.  The Board has reviewed the evidence of 
record, and regrettably, a remand is required for the reasons 
discussed below. 

The Veteran is service connected for the following 
disabilities: atherosclerotic cardiovascular disease post-
coronary artery bypass graft with angina and carotid stenosis 
(100 percent from October 3, 2006); thrombophlebitis, left 
leg (10 percent from December 1, 1979); anxiety with 
depression (10 percent from June 4, 1981); bilateral hearing 
loss (10 percent from January 20, 1999); hypertension 
associated with atherosclerotic cardiovascular disease (10 
percent from July 31, 2003); external hemorrhoidal tags (non-
compensable evaluation from December 1, 1979) ; appendectomy 
scar (non-compensable evaluation from December 1, 1979); mild 
seborrheic dermatitis of the face and chest (non-compensable 
evaluation from June 4, 1981); and headaches (non-compensable 
evaluation from September 10, 1984).  The Veteran was also 
awarded a total disability evaluation based on individual 
unemployability (TDIU) from January 20, 1999 to October 3, 
2006.  Effective October 3, 2006, the Veteran's combined 
disability evaluation for compensation purposes was 100 
percent.

I.  Automobile and/or Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a Veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3902.

The Veteran was afforded a VA examination in December 2006 to 
assess the severity of his service-connected heart disease.  
He stated that he used a motorized scooter for a multitude of 
problems, to include peripheral neuropathy, Parkinson's 
disease, and falls.  According to the Veteran, use of the 
motorized scooter also "helps with his heart disease."  The 
Veteran also indicated that he was on oxygen therapy.  The 
impression was ischemic cardiomyopathy with class III heart 
failure and an ejection fraction of 40 percent with 
dyskenesia on the mid-anterior wall.

Also associated with the claims file is correspondence dated 
April 2008 between a VA social worker and VA physician.  This 
correspondence concerned the Veteran's participation in the 
Wheelchair Van Transportation Program (WVTP).  In particular, 
the VA social worker indicated that the Veteran was unable to 
walk due to coronary artery disease, hypertensive vascular 
disease, and spinal stenosis.  The social worker also noted 
that the Veteran was at risk for falls.  

The VA physician subsequently authorized the Veteran's 
participation in the  WVTP, noting that the Veteran was 
unable to walk secondary to spinal stenosis.  The physician 
indicated that the Veteran's condition was chronic and 
lifelong.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran 
in this case has not been afforded a VA examination to 
determine whether he is eligible for automobile and/or 
adaptive equipment based on his service-connected 
disabilities.  The Veteran should be scheduled for such an 
examination.

II.  Specially Adapted Housing and/or Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

The Veteran testified in October 2007 that his right hand was 
"gone" and that he had learned to eat with his left hand.  
The Veteran also stated that he used a motorized wheelchair. 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green.  The Veteran in 
this case has not been afforded a VA examination to determine 
whether he is eligible for specially adapted housing or a 
special home adaptation grant based on his service-connected 
disabilities.  The Veteran should be scheduled for such an 
examination. 

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
April 16, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since April 2008.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

2.  Then the Veteran should be afforded a 
VA examination.  The claims folder should 
be made available and reviewed by the 
examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

As to the claim of entitlement to 
automobile and adaptive equipment, or for 
adaptive equipment only, the examiner is 
asked to express an opinion as to whether 
the Veteran's service-connected 
disabilities identified above have 
resulted in (1) loss or permanent loss of 
use of one or both feet; (2) loss or 
permanent loss of use of one or both 
hands; (3) permanent impairment of vision 
of both eyes (i.e., central visual acuity 
of 20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral field 
has contracted to such an extent that the 
widest diameter of visual field subtends 
an angular distance no greater than 20 
degrees in the better eye); or (4) 
ankylosis of one or both knees or one or 
both hips 

Regardless of the examiner's answers, the 
examiner is also asked to comment on the 
April 2008 statements from a VA social 
worker who indicated that the Veteran's 
inability to walk was due to coronary 
artery disease, hypertensive vascular 
disease, and spinal stenosis, as well as 
statements from a VA physician who linked 
the Veteran's inability to walk to non-
service connected spinal stenosis.  The 
examiner must provide a complete rationale 
for any stated opinion.

As to the claim of entitlement to 
specially adapted housing or a special 
home adaptation grant, the examiner is 
asked to express an opinion as to whether 
the Veteran's service-connected 
disabilities identified above have 
resulted in (1) loss or loss of use of 
both lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light 
perception, plus anatomical loss or loss 
of use of one lower extremity; (3) loss or 
loss of use of one lower extremity 
together with residuals of organic disease 
or injury, or the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
(4) the loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; (5) blindness in 
both eyes with 5/200 visual acuity or 
less; or (6) the anatomical loss or loss 
of use of both hands.  The examiner must 
provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

